*447VOTO DISIDENTE DE LA JUEZ DE APELACIONES SRA. ALFONSO DE CUMPIANO - 2000 DTA 163
San Juan, Puerto Rico, a 21 de junio de 2000
Disiento de la sentencia de la mayoría del Panel en cuanto resuelve que no procede el recurso de mandamus instado por el Rep. Aníbal Acevedo Vilá para obtener información en poder del Estado, porque debió agotar el remedio que tenía a su disposición en virtud del Reglamento de la Cámara de Representantes. Entiendo que el mecanismo dispuesto en dicho Reglamento para que la Cámara de Representantes solicite información de las agencias, no limita la legitimación activa del representante Acevedo Vilá para ejercer su derecho constitucional de acceso a información pública.
Los hechos que enmarcan la controversia están debidamente expuestos en la sentencia. En síntesis, el representante Acevedo Vilá presentó solicitud de mandamus para que se ordenara al Director Ejecutivo de la Administración de Seguros de Salud de Puerto Rico (ASES) que le permita acceso a determinados estudios o informes relacionados con la reforma de salud. ASES solicitó la desestimación del recurso, alegando ausencia de legitimación activa del representante Acevedo Vilá en su carácter de ciudadano y en su carácter de legislador, incumplimiento con los requisitos del mandamus y confidencialidad de los documentos. En fundamentada resolución, el tribunal recurrido denegó la moción de desestimación y determinó que el representante tiene legitimación activa como ciudadano y que se cumplían con los requisitos del mandamus. Señaló vista para dilucidar lo referente al carácter confidencial de los documentos requeridos. ASES acudió a este Tribunal en recurso de certiorari, bajo los planteamientos de ausencia de legitimación activa e incumplimiento con los *448requisitos de mandamus. Señaló que el tribunal erró al no resolver la controversia sobre legitimación activa en el carácter de legislador del representante Acevedo Vilá. Expedimos el recurso para la consideración más detenida de dichos planteamientos.
En la sentencia, la mayoría del Panel resuelve que el representante Acevedo Vilá tiene legitimación activa o capacidad jurídica en su carácter de ciudadano para incoar el recurso de mandamus. Reconoce el derecho constitucional de acceso a información gubernamental, sujeto a las consideraciones de imperativo interés público dispuestas jurisprudencialmente. Señala que, salvo por uno, se cumplen en este caso los criterios para la expedición del recurso de mandamus, a saber: que existe en ley o en la Constitución una disposición que impone un deber al demandado; que éste es de naturaleza ministerial; que el demandado se niega a cumplir dicho deber después de haber sido requerido extrajudicialmente. Estoy de acuerdo con lo resuelto en la sentencia en lo previamente señalado, por lo que es innecesario reproducir el derecho que sustenta esos principios, reconocidos también en la resolución recurrida.
Luego de considerar los planteamientos de las partes que requerimos discutieran ante este foro, estimo que el representante Acevedo Vilá tiene también legitimación activa para instar el recurso de mandamus, en su carácter de legislador, para vindicar las prerrogativas y funciones constitucionales de investigar y fiscalizar la gestión pública. El desarrollo jurisprudencial de ese reconocimiento, respecto a acciones judiciales instadas por legisladores, cubre diversas y variadas situaciones. Fas Alzamora v. Rosselló González, 150 D.P.R. (2000), 2000 J.T.S. 74, pág. 1036; Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón, 131 D.P.R. 593 (1992); Hernández Torres v. Gobernador, 129 D.P.R. 678 (1991); Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991); Noriega v. Hernández Colón, 126 D.P.R. 42 (1990); Noriega v. Gobernador, 122 D.P.R. 650 (1988); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Peña Clos v. Cartagena, 114 D.P.R. 576 (1983); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Véase la discusión en las diversas opiniones sobre este tema en la resolución en reconsideración publicada. Acevedo Vilá y otros v. Corrada del Río, 138 D.P.R. 80 (1995).
Sin embargo, no estoy de acuerdo y disiento de la razón por la cual se revoca la resolución del tribunal de instancia. Se ampara la mayoría en que el representante Acevedo Vilá tenía acceso a un remedio en ley, que debió agotar, por lo que no cumplió con el requisito del mandamus, consistente en que no existe en ley otro recurso adecuado y eficaz. Resuelve que la Regla 17, sección 17.2 del Reglamento de la Cámara de Representantes, “provee específicamente un remedio en ley para resolver lo planteado por Acevedo Vilá en su solicitud de mandamus”. Razona que en su capacidad de legislador, “la cual no puede divorciarse de la de ciudadano”, tenía acceso a ese remedio en ley, disponible y a su alcance, y que el representante Acevedo Vilá debió agotar el recurso que provee el Reglamento de la Cámara antes de instar la acción de mandamus. Como no lo hizo, determina que procede su desestimación.
No comparto el razonamiento, ni la decisión de la mayoría respecto al incumplimiento del requisito en cuestión, por los siguientes fundamentos.
Dispone el artículo 651 del Código de Enjuiciamiento Civil que el auto de mandamus, “no podrá dictarse en los casos en que se encuentre un recurso adecuado y eficaz en el curso ordinario de la ley ”. 32 L.P.R.A. see. 3423.
El Tribunal Supremo de Puerto Rico no ha definido específicamente los elementos que configuran “un recurso adecuado y eficaz” bajo la ley, a la luz del artículo 651, supra. Dependiendo de las circunstancias de los casos particulares, ha determinado si se cumple o no con ese requisito. Ni los casos que se citan en la sentencia, ni los que han considerado la procedencia del auto de mandamus, contemplan un mecanismo como el provisto a los legisladores por el Reglamento de la Cámara como impedimento para instar un recurso de mandamus.
Sí se ha dispuesto por nuestro Tribunal Supremo, en lo que nos concierne, que el objetivo del auto no es reemplazar remedios legales, sino suplir la falta de ellos. Hernández Agosto v. Romero Barceló, supra. También *449que cuando el peticionario tiene a su disposición el recurso de apelación, no procede el mandamus. Rodríguez v. Corte, 60 D.P.R. 919 (1942); Peña v Flores, 58 D.P.R. 772 (1941). Otra razón que ha impedido que se otorgue el recurso de mandamus, es el no haberse agotado los remedios que una agencia u organismo administrativo brinde al peticionario. Guadalupe Pérez v. Saldaña, 133 D.P.R. 42, 49-51 (1993).
Por su relevancia y tangencia con la decisión en este caso, que requiere el previo agotamiento de un remedio, conviene exponer los principios que gobiernan la doctrina de agotamiento de remedios administrativos. Esta requiere que el que desee obtener un remedio en una agencia, utilice las vías administrativas disponibles antes de recurrir al tribunal. Por tanto, la revisión judicial de la decisión administrativa no está disponible hasta que la parte afectada utilice todos los procedimientos correctivos ofrecidos por el proceso administrativo. Colón Ventura v. Hon. Justo Méndez y otros, 130 D.P.R. 433, 443 (1992).
Los fundamentos o razones que sirven de apoyo a la doctrina son, en síntesis, permitir a la agencia desarrollar un historial completo, ejercer el conocimiento especializado de sus funcionarios, aplicar uniformemente sus poderes de ley, rectificar oportunamente sus errores, reconsiderar el alcance de sus pronunciamientos. Además, el agotamiento de remedios administrativos facilita la revisión judicial y libera a los tribunales de asuntos que pueden ser resueltos administrativamente. D. Fernández Quiñones, Derecho Uniforme y Ley Uniforme de Procedimiento Administrativo, Editorial Forum, 1993, págs. 448-449.
Como corolario de la doctrina, está la norma de que una parte sólo puede plantear en la revisión judicial las controversias que fueron presentadas ante la agencia, puesto que dejar de presentarlas violenta la doctrina. Garaje Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236 (1975); Mendoza v. Junta de Salario Mínimo, 74 D.P.R. 742 (1953) y otros.
Su codificación está contemplada en la sección 4.3 de la Ley de Procedimiento Administrativo Uniforme (L. P.A.U.) que establece las circunstancias en las cuales el tribunal podrá relevar a una parte de agotar los remedios administrativos. Entre otras, éstas consisten en: que el remedio es inadecuado, el agotamiento resulta en un daño irreparable para el promovente, y en el balance de intereses, no se justifica agotar dichos remedios cuando se alegue la violación a un derecho constitucional o sea inútil agotar remedios administrativos por dilación excesiva en los procedimientos o cuando sea un asunto estrictamente de derecho. 3 L.P.R.A. see. 2173; Escalona Vicenty v. Com. Estatal de Elecciones, 115 D.P.R. 529 (1984); González Saldaña v. Tribunal Superior, 92 D.P.R. 477 (1965).
La aplicación del principio de agotamiento de remedios, como remedio adecuado que limita la expedición del mandamus, ha sido considerada por estudiosos de la materia. Se ha expresado que para que opere tal aplicación, se requiere que el recurso administrativo sea claro, adecuado y rápido, porque de lo contrario, está en orden el uso por los tribunales del mandamus para hacer valer el derecho. La norma no posee inflexibilidad a tal grado que lleve a la frustración de un derecho o a la negación de un remedio. D. Rivé Rivera, Recursos Extraordinarios, 2,1 Ed., Univ. Interamericana de P.R., Facultad de Derecho, San Juan, 1996, pág. 115 y casos allí citados.
Resultan ilustrativos los comentarios respecto a lo resuelto por el Tribunal Supremo en el caso de Guadalupe Pérez v. Saldaña, supra, invocado en la sentencia de la mayoría del Panel. En un análisis del requerimiento de agotamiento de remedios administrativos en ese caso, antes de que se instara un mandamus en solicitud de documentos públicos, se expuso lo siguiente:
“El Tribunal Supremo revocó al tribunal de instancia. Ordenó que se agotaran los remedios administrativos. Destacó que no existía una violación a un derecho constitucional ni una situación que justificara la aplicación de la excepción a la doctrina del agotamiento de los remedios. Por lo relatado, resulta evidente que esta es la situación típica donde no es necesario agotar remedio alguno. Este es el caso donde se solicitan documentos públicos. Por consiguiente, el examen de la cuestión tiene que llevarse a cabo a la luz de las normas establecidas por el propio Tribunal para la solicitud de documentos públicos. Requerir el agotamiento de remedios, equivale a conferirle a la Universidad la facultad de determinar los documentos que puede suministrar cuando de otra *450manera, por ser públicos, está obligada a divulgarlos. El remedio alegadamente adecuado no tiene ese alcance. Para suministrar un documento público no hace falta permiso administrativo alguno. Este caso, al igual que Mercado Vega v. U.P.R., reitera la perversión de la doctrina y la imposibilidad existente de aplicarla correctamente. ”
D. Fernández Quiñones, ob cit., pág. 463.
Es, por tanto, cuestionable que se requiera el agotamiento de remedios cuando se vindica un derecho sustancial reconocido por la Constitución, como es el de acceso a documentos públicos. La violación a un derecho constitucional sustancial es precisamente una de las circunstancias que se reconoce por ley como razón para relevar a un peticionario de tal agotamiento. Sección 4.3 de la L.P.A.U., supra.
El mandamus es un remedio extraordinario proveniente del Common Law. Por tanto, a manera ilustrativa, examinamos someramente el compendio doctrinario resultante de lo resuelto por casos de jurisdicciones estadounidenses, señalando guías precisas respecto al requisito de que no existe un remedio adecuado en ley para que proceda el mandamus. Se ha resuelto que para que se deniegue el mandamus, el otro remedio debe ser, no tan sólo adecuado en el sentido general de la palabra, sino, además, específico y apropiado a las circunstancias del caso particular. El otro remedio debe conceder lo reclamado y hacer valer el deber ministerial en cuestión. Debe ser uno al que el reclamante pueda recurrir en todo momento, a su opción, libremente, sin cortapisas y que esté disponible contra la parte de la que se solicita ejecute un deber. El remedio en ley no es adecuado a menos que responda a las necesidades y al derecho del reclamante bajo las circunstancias del caso, logre el fin pretendido y efectivamente obligue a la ejecución del deber. Debe ser tan conveniente, completo, beneficioso, efectivo como el mandamus y lo suficientemente rápido para prevenir cualquier daño material. Si el remedio de ley no es exclusivo, no precluye el mandamus. Véanse casos federales y estatales a esos efectos citados en 52 Am Jur 2d, mandamus, secs. 46-50.
A la luz de las normas jurisprudenciales de nuestro más alto foro y de las guías desarrolladas consideradas en otras jurisdicciones, veamos el remedio que la sentencia determina impide al representante Acevedo Vilá acudir al tribunal en recurso de mandamus. La disposición del Reglamento de la Cámara de Representantes en que se basa la sentencia, dispone como sigue:

“Sección 17.2 Petición Tramitada como Resolución.


La petición de cualquier Representante a los fines de solicitar información a cualesquiera de las Ramas del Gobierno, sus dependencias, subdivisiones u oficinas, así como a los funcionarios o empleados de éstas, a través de la Cámara, deberá radicarse por escrito en la Secretaría como Resolución de la Cámara. Cualquier Representante podrá presentar una petición como Resolución. Estas serán referidas a la Comisión de Asuntos Internos.


De ser aprobada por la Cámara, el Secretario será responsable de dar seguimiento al cumplimiento de la misma. De no cumplirse con la entrega de la información requerida en un período razonable, el Secretario notificará a la Cámara para que ésta adopte las medidas que correspondan para compeler al cumplimiento de lo ordenado en la Resolución de petición. A esos efectos, la Cámara podrá, inclusive, acudir al Tribunal, conforme a las disposiciones de ley aplicables. ”

Como surge de su lenguaje, la citada sección reglamentaria dispone el procedimiento que un representante deberá seguir para solicitar información de alguna agencia gubernamental “a través de la Cámara”. A tales fines, podrá presentar una petición como resolución ante la Secretaría que se referirá a la Comisión de Asuntos Internos. Esta podrá ser aprobada o no por la Cámara. De ser aprobada, el Secretario dará seguimiento a su cumplimiento. Si transcurre un período razonable sin que se entregue la información, el Secretario notificará a la Cámara. Esta adoptará las medidas que correspondan, incluyendo el acudir al tribunal. Es claro que la disposición es de naturaleza potestativa, no contiene lenguaje exclusivo o que requiera recurrir en primera instancia al *451procedimiento legislativo allí dispuesto, antes de acudir al tribunal. Tampoco contiene término dentro del cual la Cámara deberá actuar o en el que deberá la agencia cumplir el requerimiento de información. Es la Cámara y no el representante que presentó la resolución, quien determinará cuándo y cuáles medidas tomará, si alguna, para obligar a la agencia a suplir la información. Y finalmente, es a la Cámara de Representantes, no al legislador, a quien la disposición reconoce la opción de acudir al tribunal ante un incumplimiento de la agencia en suplir la información.
El requerimiento del agotamiento del remedio bajo la referida disposición reglamentaria, es claramente inaplicable a las circunstancias de este caso. No se dan en éste, ninguno de los fundamentos previamente expuestos en que se ampara la doctrina del agotamiento para que un peticionario reclame sus derechos ante la agencia (en este caso ante la Cámara), previo a acudir al tribunal. Por tanto, lo resuelto por el Tribunal Supremo en Guadalupe Pérez v. Saldaña, supra, y otros casos análogos, no provee base para impedir que el representante Acevedo Vilá presente el mandamus.
Tampoco existe un recurso apelativo judicial reconocido al representante Acevedo Vilá para cuestionar la negativa de ASES en proveer la información solicitada.
Nos resta examinar si el procedimiento legislativo reglamentario es limitante para la expedición del mandamus solicitado por el representante Acevedo Vilá por ser “un remedio en ley” que cumple con lo establecido en el artículo 651 de Código de Enjuiciamiento Civil, supra, y con las guías interpretativas sobre su alcance que hemos reseñado.
Conforme lo antes expresado, lo dispuesto en la sección 17.2 del Reglamento de la Cámara no es un medio exclusivo, ni obligatorio. No goza de las características efectivas del mandamus, ni reconoce la legitimación activa del representante Acevedo Vilá para obtener información pública. Esa disposición no tiene el alcance de limitar la prerrogativa legislativa de un representante de efectuar investigaciones sobre los asuntos públicos de manera independiente del cuerpo legislativo. Es un medio para que el representante solicite de la Cámara que, por su conducto, se solicite información gubernamental.
El tribunal recurrido, la mayoría del Panel, y la juez suscribiente, coinciden en la legitimación activa del representante Acevedo Vilá para instar el mandamus en requerimiento de información pública. Si tiene legitimación activa, no puede ésta quedar supeditada a la voluntad de la Cámara de Representantes.
Las circunstancias particulares del caso bajo consideración, hacen insostenible la decisión de que el remedio legislativo sea el recurso adecuado y eficaz a que se refiere el artículo 651, supra. Trata este caso de un legislador de minoría, a quien se le ha negado información de una agencia gubernamental, ASES, en tomo a la reforma de salud. Solicitó la información para ejercer sus prerrogativas legislativas y como ciudadano con derecho a información pública. El remedio en ley que expresa la sentencia, le está disponible en sustitución del mandamus', consiste en un procedimiento legislativo reglamentario mediante el cual el representante Acevedo Vilá tendría que acudir mediante una petición de resolución a la Cámara de Representantes, para que ésta apmebe la resolución solicitando de ASES que suministre la información sobre los hallazgos de la reforma de salud que interesa dicho representante para ejercer sus prerrogativas legislativas de fiscalizar, investigar y participar informadamente en el proceso legislativo. Ese requerimiento, no sólo derrota la legitimación activa reconocida al representante Acevedo Vilá, sino que ignora los requisitos del mandamus que se han entendido se cumplen en este caso, a saber: el deber del funcionario enmarcado en la Constitución de proveer información pública, deber de naturaleza ministerial, el cual ha sido requerido y negado. Por otra parte, el remedio legislativo es para solicitar información por la Cámara, no para compeler al cumplimiento de un deber, como es el propósito del mandamus.
En conclusión, en atención a su texto, naturaleza y alcance, el mecanismo de la sección 17.6 del Reglamento de la Cámara de Representantes no es “el recurso adecuado y eficaz en el curso ordinario de la ley” que limita la expedición del mandamus. No puede de manera alguna cerrar la vía judicial al representante Acevedo Vilá para instar este recurso y hacer valer su derecho constitucional de acceso a información pública, como ciudadano y *452como legislador.
En virtud de todo lo anterior, no erró el tribunal al decidir que el procedimiento reglamentario no es el procedimiento administrativo de una agencia que deba cumplirse para obtener información y que el mandamus es el remedio adecuado en ley.
Por las razones expuestas, confirmaría la resolución recurrida.
LADY ALFONSO DE CUMPIANO
Juez de Apelaciones